Citation Nr: 1120954	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-35 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 1970 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 


FINDINGS OF FACT

1.  The Veteran's diagnosed bilateral sensorineural hearing loss has not been medically attributed to his military service; hearing loss was not diagnosed within one year of separation from the military.

2.  The Veteran's diagnosed tinnitus has not been medically attributed to his military service.


CONCLUSIONS OF LAW

1.  The Veteran's hearing loss was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The Veteran's tinnitus was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to the Veteran in June 2008.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 2008 letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The RO provided the Veteran an appropriate VA examination in September 2008.  The examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed condition may be associated with the Veteran's military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for sensorineural hearing loss may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the earliest evidence of the Veteran's hearing loss is decades after service. 

In the absence of a presumption, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims he has hearing loss and constant tinnitus attributable to in-service acoustic trauma.  Specifically, he indicates he was exposed to artillery, grenade launchers and other firearms during his 18 months in Korea.  He further states he does not recall ever being provided an audiological examination prior to separation from the military.  

The Veteran's DD-214 confirms the Veteran served in Korea in an Army Infantry Unit.  Accordingly, given the nature of the Veteran's military service, the Board concedes the Veteran was likely exposed to some amount of in-service acoustic trauma.  The evidence must still establish by competent medical evidence tending to show a current disability and a nexus between that disability and his military noise exposure. See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999). 

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Hensley at 159.

That is, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss or tinnitus.  The Board also finds noteworthy, that entrance and exit examinations were both well within normal limits as defined by the regulation, but the December 1971 separation examination actually shows improved auditory threshold at most frequency levels compared to those measured on entrance in 1970.  In short, there are no medical records indicating the Veteran incurred diagnosable hearing loss or tinnitus while in the military. Further, it is notable that the Veteran did not report a history of hearing loss or tinnitus during the course of his December 1971 separation examination.  He did, however, complain of other issues such as his thumb joint. 

Again, the Veteran believes his hearing loss and tinnitus are attributable to his military service. 
  
Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, however, the Board finds the Veteran's lay testimony alone does not establish he had diagnosable hearing loss or tinnitus while in the military.  Again, the Veteran's service treatment records indicate hearing within normal limits on entrance and separation from the military. While the Veteran is competent to identify symptoms of decreased hearing acuity, hearing loss is specifically defined in VA regulations by specific decibel loss, which the Veteran is not competent in identifying.  See 38 C.F.R. § 3.385.  Also, as will be discussed more thoroughly below, the Veteran was not actually diagnosed with hearing loss until 2008, over three decades after service.  Accordingly, his testimony that he noticed some amount of hearing loss shortly after his military service is not "contemporaneous" with a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  

Additionally, while the Veteran believes his current hearing loss and tinnitus is attributable to in-service acoustic trauma, it does not appear the Veteran himself is even claiming in-service incurrence of hearing loss or tinnitus.  

That is, during a September 2008 VA examination, the Veteran indicates he first noticed tinnitus "thirty years ago," dating back to several years after separation from the military.  The Veteran never specifically claimed when he first noticed hearing loss, but the Board finds noteworthy that the Veteran filed claims for other disabilities in 1971 and 1972 immediately after service and did not at that time complain of hearing loss or tinnitus.  During a May 1972 VA examination for an unrelated orthopedic condition, the examiner indicated ears appeared normal and no hearing loss was noted.  

The Board also has considered the Veteran's statement that he does not recall being afforded an audiological examination on separation from the military.  This is in stark contrast, however, to the December 1971 separation examination in his claims folder containing audiological results from testing.  The service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss in the military.  Indeed, the Veteran does not claim he actually sought treatment for hearing loss symptoms while in the military.  

For these reasons, the Board finds the evidence overwhelmingly indicates the Veteran did not incur chronic hearing loss or tinnitus while on active duty in the military.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The pertinent inquiry then is whether the Veteran's current hearing loss and tinnitus can be related to in-service noise exposure or any other incident of his military service.  The Board concludes it cannot.

After service, the Veteran was provided a private, occupational audiological examination in March 2008 revealing the Veteran had some amount of bilateral sensorineural hearing loss, well over three decades after his military service.

The Veteran was afforded a VA audiological examination in September 2008.  The 2008 examiner noted the Veteran's complaints of hearing loss, buzzing and ringing in the ears.  The Veteran, at that time, indicated he noticed the buzzing on a constant basis approximately 30 years ago.  The examiner noted the Veteran's in-service acoustic trauma in Korea, but also noted that the Veteran is a lifelong hunter and experienced occupational noise exposure for many years as a dump truck driver and pickup driver.  

After audiological testing, the examiner diagnosed the Veteran with bilateral hearing loss and tinnitus.  With regard to etiology, the examiner opined that it is "less likely than not" that the Veteran's hearing loss or tinnitus is attributable to in-service acoustic trauma.  While the examiner noted the Veteran's tinnitus is likely related to hearing loss, the Veteran's hearing loss is not likely related to his service in Korea.  The examiner rationalized that the Veteran's induction and separation examinations revealed no significant auditory shift in hearing and both audiological tests were well within normal limits.  The examiner also thought it significant that during his military service, the Veteran never complained of symptoms of hearing loss or tinnitus.  For these reasons, the examiner concluded it is not likely that the Veteran's current hearing loss and tinnitus are related to in-service acoustic trauma.

The Board finds the examiner's opinion persuasive.  It is thoroughly explained and based on a complete and accurate review of the claims folder.  Cf. Jones, 23 Vet. App. at 390.  Also compelling,  no medical professional has ever linked the Veteran's hearing loss or tinnitus to his military service or otherwise disagreed with the 2008 VA examiner's findings or opinion.

The Board does not doubt that the Veteran believes his hearing loss and tinnitus is related to in-service acoustic trauma. 

Lay evidence may be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).

In this case, the Veteran claims he first noticed tinnitus sometime in 1978, several years after his military service.  The Veteran has never specifically stated when he first noticed hearing loss, but there is no medical evidence of diagnosed hearing loss until 2008, well over three decades after service.  The Veteran does not dispute that in addition to in-service acoustic trauma, he was exposed to non-military noise exposure as a lifelong deer hunter and truck driver.  

The Board finds the evidence overwhelmingly is against the Veteran's claim.  No medical professional has ever linked the Veteran's hearing loss and tinnitus to service and indeed there is medical evidence to the contrary. 

For these reasons, the Board concludes the Veteran's claim seeking service connection for hearing loss and tinnitus must be denied.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


